By the Chancellor.
A petition for a rehearing will never be allowed, unless the rule requiring two respectable counsel to certify that they have examined the papers and think the case should bp reinvestigated, has been complied with. In such case I should, as a general rule, however well satisfied I might be with my former opinion, not hesitate to grant a reargument. It is not, in any case, a matter of right; but in the exercise of that discretion with which I am clothed, I shall never jirevent the fullest discussion, or refuse to hear additional argument, where, In the manner and under the guards prescribed by the rule on that subject, it is requested of me.